COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  The Estate of Joseph Abraham, Sr.,              §             No.08-21-00151-CV
  Deceased,
                                                  §               Appeal from the
                       Appellant.
                                                  §             Probate Court No. 1

                                                  §          of El Paso County, Texas

                                                  §               (TC# 98P00876)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 30, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen G. Peters, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 30, 2022.

       IT IS SO ORDERED this 7th day of March, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.